Citation Nr: 1337099	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  09-45 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1962 to July 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Review of the claims file shows that the Veteran has been diagnosed with other current psychiatric disorders, including possible dysthymic disorder.  The Board has recharacterized the issue of entitlement to service connection for PTSD to include entitlement to service connection for an acquired psychiatric disorder other than PTSD, as is reflected on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (noting that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA medical records from October 2009 to February 2012 and a hearing transcript from the Veteran's November 2012 Travel Board hearing in Nashville, Tennessee.  The VA medical records were considered in the March 2012 supplemental statement of the case (SSOC).  The remaining documents are either duplicative or irrelevant to the issue on appeal.  
  
The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The weight of the evidence demonstrates that the Veteran's PTSD is attributable to trauma he experienced while in service.


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As the Board's decision to grant service connection for PTSD herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.
 
II. Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
 
Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a). 

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon the circumstances of the case.  VA has provided for specific types of cases where lay evidence alone may be sufficient to describe the stressor and further corroborating evidence will not be required.  However, if VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, will not be sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007).  Corroboration of every detail of a claimed stressor, including the Veteran's personal participation, is not required; rather, a Veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, in the Veteran's claims.




III.  Analysis

In the present case, the Veteran has claimed that he suffers from PTSD as a result of the trauma he was exposed to while in service.  Specifically, he contends that he witnessed the bodies of two individuals after they were killed in a grenade accident during a training exercise, heard of a fellow trainee who died in his sleep in training, and served in the United States 3rd Infantry Regiment, performing military funerals for one and a half years.

The Veteran has a diagnosis of PTSD, as noted by the Veteran's private psychologist, Dr. D.C., and by the August 1994 examiner, who examined the Veteran for his Social Security disability (SSD) application.  The Veteran's March 2012 VA PTSD examination confirmed this diagnosis and noted that it was made in accordance with the criteria of the DSM-IV.  

The next question for the Board is whether there is sufficient evidence of record to establish that the claimed in service stressor occurred.  After review of the claims file, the Board finds that the evidence shows that the Veteran's in service stressor did occur.  

The Veteran's in service treatment records reveal that he was not treated for PTSD or any such symptoms while in service; nor did he report any of his claimed PTSD stressors to a healthcare provider during that time.  However, research performed by the RO supports the Veteran's testimony that he performed duties including executing military funerals and ceremonies as a part of the 3rd Infantry Regiment while in service.  As the Veteran has claimed that his duties involving carrying caskets and performing military funerals were his in service stressor, the Board finds that this research by the RO sufficiently confirms the existence of this claimed stressor.  

However, research by the Joint Services Records Research Center (JSRRC) and the United States Crime Records Center failed to find any reports of an accident involving casualties due to a grenade accident during the Veteran's training period in question.  Thus, the Board finds that there is insufficient support to verify the occurrence of this claimed stressor.  A noncombat Veteran's testimony alone is insufficient proof of a stressor incident, as is medical evidence obtained after-the-fact.  Moreau v. Brown, 9 Vet. App. 389 (1996).  Similarly, the Veteran has not provided sufficient proof that the incident involving a fellow trainee freezing to death in his sleep occurred.  Therefore, the Board will next consider whether there is a link between the Veteran's PTSD and his position performing military funerals only.

Prior to filing for benefits with VA, the Veteran submitted an application for SSD.  He was afforded an examination in connection with that application in August 1994.  The examination report from said examination stated that the Veteran's in service history performing military funerals "...suggests that the constant confrontation with death (as many as 11 funerals per day) promoted an emotional numbing which interacted unfortunately with port-traumatic emotional difficulties he was already experiencing from events that occurred earlier..."  The examiner reported that these earlier traumatic events including finding a corpse as a teenager, witnessing the grenade accident, and hearing about the fellow trainee who froze to death while at training camp; with the onset of nightmares following the grenade incident.  The August 1994 examination report also noted that the Veteran was experiencing difficulty as a result of the deaths of his two sons in a motor vehicle accident in 1991 (post-service).  While the SSD examiner discussed the deaths of the Veteran's two sons  as a contributor to his PTSD, the Board finds that he did not attempt to narrow the cause of the Veteran's PTSD to one particular traumatic incident in his report.  Instead, it appears the examiner felt that each trauma contributed to the Veteran's diagnosis, to include his position as a casket bearer in service.

The Veteran was granted SSD benefits in February 1995.  The Veteran's mental health and his diagnosis of PTSD was one reason for this favorable decision.  The decision noted that "multiple traumatic events" were associated with the Veteran's depression and PTSD.  

The Veteran submitted a claim for service connection for PTSD in August 1996 and then submitted a request to re-open this claim in September 2008 after an initial denial.  As a part of this later claim, the Veteran submitted medical evidence from his private psychologist, Dr. D.C., who opined that the Veteran's PTSD was related to his "significant and unique stressor while in the Army," in reference to his duties performing military burials and carrying caskets.  Dr. D.C. interviewed the Veteran and reviewed test results (Minnesota Multiphasic Personality Inventory 2nd Edition) prior to making his determinations.  Of note, review of Dr. D.C.'s medical records show that he was aware that the Veteran had lost both of his sons in a car accident in 1991 prior to opining that that the Veteran's in service position as a casket bearer caused the Veteran a great deal of inner turmoil over the course of his life and continued to do so.  

In September 2009, the Veteran was seen for PTSD at a VA medical center.  He was diagnosed with "PTSS" and possible depression.  An axial diagnosis was used and Axis IV of that diagnosis indicated that the factors contributing to the Veteran's diagnosed disorders were the stress of military life and multiple losses.

The Veteran was afforded a VA PTSD examination in March 2012 in connection with his claim.  The VA examiner found that the Veteran's PTSD was not due to his service, but to the discovery of a corpse as a teen.  The Board finds that the examiner's opinions regarding the etiology of the Veteran's PTSD are flawed in that they appear to be based upon a number of factual inaccuracies.  Primarily, the examiner discussed, at some length, his concern that the Veteran had switched the PTSD stressor event he was claiming after the RO initially denied his claim - from performing military funerals to the grenade accident event during training.  Review of the claims file makes it clear that the Veteran has discussed the grenade accident with VA, his doctors and the Social Security examiner as far back as 1994.  This incident was not, as the VA examiner stated, a newly raised stressor in 2009.  The Board also disagrees with the VA examiner in his position that the SSD examination report discussed the death of the Veteran's sons as the cause of the Veteran's PTSD.  While the examiner attached an article to his report discussing loss of family members in motor vehicle accidents, he also discussed the entirety of the Veteran's traumatic experiences, including his work as a casket bearer, as contributing to the Veteran's mental state in his evaluation of the Veteran.  The final decision granting the Veteran SSD benefits also noted that there were multiple traumatic events contributing to the Veteran's PTSD.  Further, the Board found several additional factual inaccuracies and/or inadequacies in the VA examiner's report, which diminished the probative value of this report.  

In this case, the record shows that the Veteran has a diagnosis of PTSD; his stressor - that he performed military funerals while in service - is supported by evidence found by the RO regarding the 3rd United States Infantry Regiment; and the Veteran's 1994 SSD examination report, as well as the medical report by Dr. D.C., link the Veteran's PTSD to his military service.  As such, the Board finds that service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.


REMAND

The evidence of record shows that the Veteran has been diagnosed with additional psychiatric disorders, to include possible dysthymic and/or depressive disorder.  Although service connection has been granted for PTSD, the other diagnosed disorder(s) has not been addressed.  If the Veteran is satisfied with the above grant of service connection for PTSD and does not wish to pursue a claim for service connection for psychiatric disorders other than PTSD, he may elect to withdraw his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of all medical care providers who have treated him for his psychiatric disorders, to include dysthymic and/or depressive disorder, including any private providers.  After obtaining any necessary authorization from the Veteran, request all identified records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After the above development has been completed and all outstanding treatment records and other documents have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his psychiatric disorders other than PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and etiology of all current acquired, non-PTSD psychiatric disorders experienced by the Veteran.  

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be adjudicated based on the entirety of the evidence.  If the claims are denied, the Veteran and his representative should be issued a statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


